 



EXHIBIT 10(gg)
(NATIONALGRID LOGO) [b66187nmb6618701.gif]
Cheryl A. LaFleur
2 Lilac Circle
Wellesley, MA 02482
August 1, 2007          
Dear Cheryl:
Services Agreement
In recognition of your years of service to National Grid USA (the “Company”) and
its affiliates (together, the “Group”), we are pleased to propose the following
arrangements. On your acceptance, this letter becomes your Services Agreement
with the Company.
1 Contemplated Retirement

  1.1   Retirement Date. Should you enroll in the National Grid 2007 Targeted
Voluntary Early Retirement Offer for Eligible Non-Union Employees and associated
National Grid USA Companies’ Executive Supplemental Retirement Plan VERO
(together, the “VERO”), your “Early Retirement Date” will be established in
accordance with the terms of the VERO. Your Early Retirement Date will be
determined by the Chief Executive of National Grid plc based upon the business
needs of the Company as required under the VERO terms, but will take into
consideration your preferences to the extent consistent with business needs. If
the Company determines that its business needs do not require your services
through April 1, 2008, the Company shall, in addition to all other payments to
which you are entitled hereunder, pay you a monthly consulting fee in the amount
of $62,500, payable on the first business day of each month after the Early
Retirement Date and continuing until (but not including) the earlier of
(1) April 1, 2008 or (2) the date on which you commence employment with a new
employer. The consulting arrangement may be extended by mutual written agreement
of the parties.     1.2   Position and Authority. Until your Early Retirement
Date or, in the event you choose not to enroll in the VERO or if the merger
completion condition to the VERO is not satisfied and the Company does not waive
such merger condition, the date as of which your employment with the Group
terminates (whichever is applicable, being your “Termination Date”), you will
have the authority and responsibilities that the Company’s Board of Directors or
the President of the Company may reasonably assign to you from

1



--------------------------------------------------------------------------------



 



      time to time, consistent with the authorities and responsibilities of a
senior officer of the Company.     1.3   Performance. Until your Termination
Date, you will devote substantially all of your business time, attention and
efforts to your responsibilities and will use good faith and reasonable efforts
to discharge your responsibilities to the best of your ability. However, you may
serve on civic or charitable boards and manage personal investments so long as
such activities do not individually or in the aggregate unreasonably interfere
with your responsibilities under this Agreement. In addition, you are permitted
to investigate and pursue other employment or business opportunities, to
commence after the Termination Date, as long such activities do not unreasonably
interfere with the performance of your duties hereunder. During the consulting
period (if any), you agree to be available for special projects and other
services reasonably requested by the Company, and you further agree to use
reasonable good faith efforts to perform such services in a satisfactory manner
and at the times reasonably requested by the Company. The Company may require
you to perform duties for any other Group company whether for the whole or part
of your working time and/or the Company may transfer your employment to any
other Group company.     1.4   Your Termination and Resignation. Effective on
the close of business on your Termination Date, you resign from all positions
you hold with the Company, as well as from all other positions as an officer,
director or employee of the Group. You cannot revoke this resignation and no
other action is required for it to become effective.

2 Your Compensation and Benefits

  2.1   Salary. Until your Termination Date, you will receive an annual base
salary of $750,000 (your “Salary”). Your Salary will be paid in accordance with
the normal payroll practices of the Company as they exist from time to time. For
the avoidance of doubt, your Salary will be inclusive of any remuneration or
fees which you are or become entitled to as an office holder in the Company or
any Group company or any other company in which you become an office holder as
part of or in connection with your duties under this Agreement.     2.2   Bonus.
For the Company’s fiscal year ending March 31, 2008, you will be eligible to
participate in the National Grid plc Annual Bonus Plan in accordance with the
terms of the Plan. Your maximum bonus under the Plan for the fiscal year ending
March 31, 2008 (your “2007-08 Bonus”) will be 150% of your Salary subject to the
attainment of the performance criteria previously communicated to you. However,
if you remain in the employ of the Company until the Early Retirement Date, the
personal component of this performance criteria will be deemed satisfied and
will be paid out at the applicable target level (which is an amount equal to 20%
of Salary). In addition, if the Company determines that its business needs do
not require your services and accordingly, terminates your employment prior to
March 31, 2008, you shall receive a full fiscal 2007-2008 Bonus paid out at the
applicable target level, within 30 days of the Termination

2



--------------------------------------------------------------------------------



 



      Date. Subject to the foregoing, your 2007-08 Bonus will be paid in
accordance with the Company’s practice for senior executives.     2.3   VERO
Benefits. Should you choose to enroll in the VERO and otherwise satisfy the VERO
terms and conditions, you will receive enhanced retirement benefits in
accordance with the terms of the VERO. In that regard, the “Severance
Calculation Comparison Override” shall be calculated in accordance with the
compensation and benefit factors and criteria set forth in attached Exhibit A,
incorporated herein by reference. The minimum VERO benefit to which you are
entitled is reflected in the “Severance Override Calculation” set forth in
Exhibit A (i.e., $2,680,988), but the Company’s ability to deliver the benefit
on a tax-qualified basis will be subject to applicable tax and ERISA laws.
Accordingly, the “Qualified Plan VERO Summary” calculations in Attachment 1 to
Exhibit A are not final or binding.     2.4   Incentive Plans. Subject to your
remaining in the employ of the Company until your Early Retirement Date, the
treatment of your outstanding awards under National Grid plc’s Executive Share
Option Plan, Performance Share Plan and Deferred Share Plan (collectively, the
“Incentive Plans” ) shall be as a “good leaver” (as defined in the applicable
Incentive Plans) and otherwise in accordance with the terms of the applicable
Incentive Plans.     2.5   Employee Benefit Plans. Until your Termination Date,
you will continue to be eligible to participate in each of the Company’s
employee benefit plans that provide medical, retirement and/or welfare
arrangements in which you currently participate, subject to the terms of the
applicable plans (as may be amended from time to time).     2.6   Vacation.
Until your Termination Date, you will be eligible for paid annual vacation in
accordance with the Company’s vacation policies as they exist from time to time.
    2.7   Business Expenses. The Company will reimburse all reasonable business
expenses, properly incurred by you in performing your duties under this
Agreement, provided that these are incurred in accordance with Company policy
from time to time. The Company will require you to produce receipts or other
documents as proof that you have incurred any expenses you claim. If you are
provided with a credit or charge card by the Company, this must only be used for
expenses which you incur in performing the duties of your employment.     2.8  
Other Perquisites. Until your Termination Date, you will continue to be eligible
for such other perquisites as you are currently eligible for, subject to Company
policy from time to time.     2.9   Other Benefits. You continue to remain
eligible for benefits under the terms of the Company’s Retiree Health and Life
Insurance Plan to the extent you do not otherwise qualify for retiree health
care benefits in accordance with the terms of the VERO. You also remain eligible
for life insurance coverage in accordance with the terms of the Life Insurance
Program for Executives. Further, you will be eligible to receive outplacement
assistance up to a maximum of $30,000 through a vendor mutually agreeable to you
and the Company (in addition to any outplacement assistance amount available
under

3



--------------------------------------------------------------------------------



 



      the VERO) should you wish to pursue new employment after your Termination
Date. In addition, the Company will provide you with reimbursement for full
executive financial services up to a maximum of $8000 per year in accordance
with the Senior Executive AYCO package offered by the Company for two years
following your Termination Date. Your expenses for such financial services shall
be reimbursed within 45 days after submission by you, provided that such
expenses are actually incurred and properly submitted for reimbursement by you
within 90 days following the calendar year in which they were incurred. You
shall also receive reimbursement of reasonable legal fees in connection with
negotiating this Agreement up to a maximum of $20,000 (grossed up for applicable
taxes) payable within ten business days of your execution of this Agreement.

3 Conditions to Payments and Benefits

  3.1   Release Required. The Company will not be required to make any payment
or provide any benefit not otherwise required outside the terms of this
Agreement unless the Company (for itself and the other members of the Group)
receives an effective release from you substantially in the form of Exhibit B.  
  3.2   Return of Property. On or prior to the effective date of termination of
your employment, you agree to return to the Company all Group documents (whether
in hard copy, soft copy or contained in a personal electronic device) and other
materials (including office keys or access cards, company provided credit cards,
laptop, etc.) that you have received or obtained from the Group during the
course of your employment with the Company or that otherwise belong to the
Group. You should not retain any hard or soft copies of any materials or other
information that belongs to the Group.

4 Your Interests

  4.1   During your employment, you will disclose promptly in writing to the
Board all your interests (for example, shareholdings or directorships) in any
business whether or not of a commercial or business nature except your interests
in any Group company.     4.2   Subject to Section 4.3, during your employment
you will not be directly or indirectly engaged or concerned in the conduct of
any activity which is similar to or competes with any activity carried on by any
Group company (except as a representative of the Company or with the written
consent of the Board).     4.3   You may not hold or be interested in
investments which amount to more than three per cent of the issued investments
of any class of any one company, whether or not those investments are listed or
quoted on any recognized Stock Exchange or dealt in on the Alternative
Investments Market.

5 Confidentiality

  5.1   Without prejudice to the common law duties which you owe to the Group,
you agree that you will not, except in the proper performance of your duties,
copy, use or disclose to any person any of the Group’s trade secrets or
confidential information. This restriction

4



--------------------------------------------------------------------------------



 



      will continue to apply after the date on which your employment terminates
without limit in time but will not apply to trade secrets or confidential
information which become public other than through unauthorized disclosure by
you. You will use your best efforts to prevent the unauthorized copying, use or
disclosure of such information.     5.2   For the purposes of this Agreement,
trade secrets and confidential information include but will not be limited to
technical data, know-how, information technology and know-how relating to the
Group, customer lists, pricing information, information relating to the Group’s
marketing and financial strategies, marketing materials, financial information
and any other information concerning the affairs of the Group or the personnel
of the Group which is for the time being confidential, which you are told is
confidential or which by its nature is obviously confidential and whether such
information is in written, oral, visual, electronic or any other form.     5.3  
In the course of your employment you have obtained and are likely to obtain
trade secrets and confidential information belonging or relating to other Group
companies and other persons. You will treat such information as if it falls
within the terms of Section 5.1 and Section 5.1 will apply with any necessary
amendments to such information. If requested to do so by the Company you will
enter into an agreement with other Group companies on the same terms as
Section 5.1 with any amendments necessary to give effect to this provision.    
5.4   Nothing in this Agreement should or will prevent you from raising any
concerns in accordance with the provisions of the National Grid Standards of
Ethical Business Conduct and the Requirement for Written Codes of Ethics for
Employees (incorporating Whistleblowing Protection). In addition, to the extent
that you have personal knowledge or information, you will promptly disclose to
the Company’s Board of Directors full details of any wrongdoing by any employee
of any Group company where that wrongdoing is material to that employee’s
employment by the relevant Group company or to the interests or reputation of
any Group company.

6 Intellectual Property

  6.1   You must disclose immediately to the Company any discovery or invention,
secret process or improvement in procedure made or discovered by you during your
employment in connection with or in any way affecting or relating to the
business of the Company or any Group company or capable of being used or adapted
for use in or in connection with any such company (“Inventions”) which
Inventions will belong to and be the absolute property of the Company or such
other person, firm, company or organization as the Company may require.     6.2
  If requested by the Board (whether during or after the Termination Date) you
will at the expense of the Company apply or join in applying for letters patent
or other similar protection in the United States, the United Kingdom or any
other part of the world for all Inventions and will do everything reasonably
necessary (including executing documents) for vesting letters patent or other
similar protection when obtained and all right and title

5



--------------------------------------------------------------------------------



 



      to and interest in all Inventions in the Company absolutely and as sole
beneficial owner or in such other person, firm, company or organization as the
Company may require.     6.3   You will (both during and after the termination
of your employment) at the Company’s expense anywhere in the world and at any
time promptly do everything (including executing documents) that may be
reasonably required by the Board to defend or protect for the benefit of the
Company all Inventions and the right and title of the Company to them.     6.4  
The entire copyright and all similar rights (including future copyright, the
right to register trade marks or service marks and the right to register designs
and design rights) throughout the world in works of any description produced by
you in the course of or in connection with your employment (“Works”) will vest
in and belong to the Company absolutely throughout the world for the full
periods of protection available in law including all renewals and extensions.  
  6.5   You will (both during and after the termination of your employment) at
the Company’s request and expense anywhere in the world and at any time promptly
do everything (including executing documents) that may reasonably be required by
the Board to assure, define or protect the rights of the Company in all Works.  
  6.6   You will not make copies of any computer files belonging to any Group
company or their service providers and will not introduce any of your own
computer files into any computer used by any Group company in breach of any
Group company policy, unless you have obtained the consent of the Board.     6.7
  By entering into this Agreement you irrevocably appoint the Company to act on
your behalf to execute any document and do anything in your name for the purpose
of giving the Company (or its nominee) the full benefit of the provision of
Section 6 or the Company’s entitlement under statute. If there is any doubt as
to whether such a document (or other thing) has been carried out within the
authority conferred by this Section 6.7, a certificate in writing (signed by any
director or the secretary of the Company) will be sufficient to prove that the
act or thing falls within that authority.

7 Your Continuing Obligations to the Group

  7.1   In this Section:         “Prohibited Area” means the United States;    
    “Relevant Date” means the Termination Date;         “Restricted Period”
means the later of August 1, 2008 or nine months following the Termination Date;
and         “Significant Customer” means any party with respect to whom the
Company or any Group company derives, or expects to derive, revenue which
represents 1% or more of the revenue of the Group for the applicable fiscal
year.

6



--------------------------------------------------------------------------------



 



  7.2   You have obtained and are likely to obtain trade secrets and
confidential information and personal knowledge of and influence over customers,
clients and employees of the Group during the course of your employment. To
protect these interests of the Company, you agree with the Company that you will
be bound by the following covenants:

  7.2.1   during the Restricted Period and within the Prohibited Area you will
not be employed in, or carry on for your own account or for any other person,
whether directly or indirectly, (or be a director of any company engaged in) any
business which, by virtue of its location or otherwise, is or is about to be in
competition with any business of the Company or any other Group company being
carried on by such company at the Relevant Date provided you were concerned or
involved with that business to a material extent at any time during the twelve
months prior to the Relevant Date;     7.2.2   during the Restricted Period you
will not (either on your own behalf or for or with any other person, whether
directly or indirectly) canvass or solicit in competition with the Company or
any other Group company or deal with or otherwise accept in competition with the
Company or any Group company the business of any customer which is or is about
to become a Significant Customer at the Relevant Date; and     7.2.3   during
the Restricted Period you will not (either on your own behalf or for or with any
other person, whether directly or indirectly), entice or try to entice away from
the Company or any other Group company any person who was senior employee,
director, officer, agent, senior consultant or senior associate of such a
company at the Termination Date and who had been senior employee, director,
officer, agent, senior consultant or senior associate at any time during the six
months prior to the Relevant Date and with whom you had worked closely at any
time during that period.

  7.3   Each of the paragraphs contained in Section 7.2 constitutes an entirely
separate and independent covenant. If any covenant is found to be invalid this
will not affect the validity or enforceability of any of the other covenants.  
  7.4   Following the Termination Date, you will not represent yourself as being
an employee, representative or agent of the Company or of any other Group
company (except to the extent agreed by such a company).     7.5   Any benefit
given or deemed to be given by you to any Group company under the terms of
Section 7 is received and held on trust by the Company for the relevant Group
company. You will enter into substantially similar restrictive covenants
directly with other Group companies if asked to do so by the Company.     7.6  
Any termination of your employment or of this Agreement (or breach of this
Agreement by you or the Company) shall have no effect on the continuing
operation of this Section 7.

7



--------------------------------------------------------------------------------



 



  7.7   The parties hereto acknowledge that the potential restrictions on your
future employment imposed by this Section 7 are reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Section 7 unreasonable
in duration or geographic scope or otherwise, you and the Company agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction.     7.8   The parties
acknowledge that this Agreement would not have been entered into and the
benefits described in Section 2 would not have been promised in the absence of
your promises under this Section 7.     7.9   In the event that you materially
breach Section 7.2.1, 7.2.2 or 7.2.3, the Company’s obligation to make or
provide incremental payments or benefits under Section 2 shall cease. Prior to
such cessation, however, the Company agrees to provide written notice to you,
specifying the specific Section and the facts and circumstances forming the
basis for such assertion of material breach, and providing you no less than
14 days to cease and desist from and/or cure such conduct.     7.10   Before you
accept employment with any other person or entity while any of Section 7.2.1,
7.2.2 or 7.2.3 is in effect, you will provide the prospective employer with
written notice of the provisions of this Section 7 and will deliver a copy of
the notice to the Company.     7.11   You agree not to take any action that is
intended to harm the Group or its reputation or which leads to unwanted or
unfavorable publicity to the Group or make any public statement that disparages
any member of the Group or any of their respective past or present officers or
directors. Similarly, the Company shall not authorize the making of, and the
Company shall use all reasonable efforts to cause the members of its Board and
senior executives not to make, any public statement that would lead to unwanted
or unfavorable publicity for you or make any public statement that would
disparage you. Notwithstanding the foregoing, nothing in this Agreement shall
preclude you or the Company from making truthful statements that are required by
applicable law, regulation or legal process. The Company further agrees that it
will not, without first giving you a reasonable opportunity for review and
comment, issue a press release regarding your departure until after the
Termination Date and that the terms of such press release will not contain
statements that are intended to damage your business or personal reputation.    
7.12   Until the later of your Termination Date or the end of any consulting
arrangement which you have with the Company, you will take all actions the Group
may reasonably request to maintain for the Group the business, goodwill and
business relationships with any clients. In addition, at all times after the
date of this Agreement (1) you will make yourself reasonably available and
cooperate with reasonable requests from the Group for information concerning any
business or legal matters involving facts or events relating to the Group that
may be within your knowledge and (2) you will cooperate with reasonable requests
by the Group in connection with any litigation, regulatory

8



--------------------------------------------------------------------------------



 



      proceeding or investigation that may be brought by or against any member
of the Group. The Company will pay or reimburse any reasonable expenses you
incur as a result of complying with this Section 7.12.     7.13   To the extent
a third party (which is not a Group company) institutes any action, suit or
proceeding against you in your capacity as an employee, consultant or
independent contractor of the Company, the Company agrees to indemnify and
defend you and hold you harmless to the fullest extent permitted by law against
and in respect to any and all judgments, costs, expenses (including reasonable
attorneys’ fees), losses, and damages resulting from your good faith performance
of your duties and obligations to the Company before and after the Termination
Date in accordance with this Agreement. However, you must promptly notify the
Company of any such action, suit or proceeding, and submit to and cooperate with
any reasonable procedures that the Company establishes in connection with the
defense of such action, suit or proceeding and/or to avoid duplication of
expenses or costs in connection with such defense. Notwithstanding the
foregoing, you shall not be indemnified for actions arising from or relating to
your bad faith, gross negligence or gross misconduct. The Company shall cover
you under directors and officers liability insurance both during and, while
potential liability exists, after the Termination Date in substantially the same
amount and on substantially the same terms as the Company covers other similarly
situated officers and directors.     7.14   Executive Supplemental Retirement
Plan. The parties agree that the National Grid USA Companies’ Executive
Supplemental Retirement Plan (“ESRP”) shall be amended by the Company in
good-faith and only to the extent necessary to bring your pre-409A grandfathered
benefit under the ESRP into compliance with Section 409A of the Code and
eliminate the non-compete covenant set forth in Section 6.01 of the ESRP with
respect to you. You fully understand that such amendment shall include the
elimination of any current or future right you may have or would ever have to
receive a lump sum distribution pursuant to Section 5.02 of the ESRP, and any
additional amendments that are required to bring your pre-409A grandfathered
benefit into compliance with Section 409A which are disclosed and agreed upon by
you in advance of such amendment. You acknowledge that the Company has not had
an opportunity to consider the extent or impact of the changes required in order
to make the ESRP compliant with Section 409A and that no representations have
been made by the Company in that regard. You agree that if the parties are not
able to come to an agreement on the ESRP amendments in their totality on or
prior to December 31, 2007, none of the changes contemplated by this
Section 7.14 will go forward. (For the avoidance of doubt, the restrictive
covenants in Section 7.2 of this Agreement are separate and independent of the
ESRP and continue in full force and effect in accordance with the terms
thereof.)

8 Successors.

  8.1   Payments on Your Death. Any amounts that become payable under this
Agreement after you die will be paid to your estate. For the avoidance of doubt,
any amounts that become payable under any other plan, program or arrangement
after you die will be

9



--------------------------------------------------------------------------------



 



      paid in accordance with your valid beneficiary designation instructions
under such plan, program or arrangement.     8.2   Assignment by You. You may
not assign this Agreement without the Company’s consent. Also, except as
required by law, your right to receive payments or benefits under this Agreement
may not be subject to execution, attachment, levy or similar process. Any
attempt to effect any of the preceding in violation of this Section 8.2, whether
voluntary or involuntary, will be void.

9 Disputes

  9.1   Mandatory Arbitration. Subject to the provisions of this Section 9, any
controversy or claim between you and the Company arising out of or relating to
or concerning this Agreement (including the covenants contained in Section 5 and
7) or any aspect of your employment with the Company or the termination of that
employment (together, an “Employment Matter”) will be finally settled by
arbitration in the Commonwealth of Massachusetts administered by the American
Arbitration Association (the “AAA”) under its Employment Arbitration Rules then
in effect. However, the AAA’s Employment Arbitration Rules will be modified in
the following ways: (i) the award must not be a compromise but must be the
adoption of the submission by one of the parties, (ii) each arbitrator will
agree to treat as confidential evidence and other information presented to them
to the same extent as the information is required to be kept confidential under
Section 6, (iii) there will be no authority to award punitive damages (and you
and the Company agree not to request any such award), (iv) the optional Rules
for Emergency Measures of Protections will apply, (v) there will be no authority
to amend or modify the terms of this Agreement except as provided in
Section 10.8 (and you and the Company agree not to request any such amendment or
modification), (vi) an award must be rendered within ten business days of the
parties’ closing statements or submission of post-hearing briefs and (vii) the
arbitration will be conducted before a panel of three arbitrators, one selected
by you within 10 days of the commencement of the notice of arbitration, one
selected by the Company in the same period and the third selected jointly by
these arbitrators (or, if they are unable to agree on an arbitrator within
30 days of the commencement of arbitration, the third arbitrator will be
appointed by the American Arbitration Association; provided that the arbitrator
shall be experienced in employment matters).     9.2   Injunctions and
Enforcement of Arbitration Awards. You or the Company may bring an action or
special proceeding in a state or federal court of competent jurisdiction sitting
in the Commonwealth of Massachusetts to enforce any arbitration award under
Section 9.1. Also, the Company may bring such an action or proceeding, in
addition to its rights under Sections 5 or 7 and whether or not an arbitration
proceeding has been or is ever initiated, to temporarily, preliminarily or
permanently enforce any part of Sections 5 or 7. You agree that (i) violating
any part of Sections 5 or 7 would cause damage to the Group that cannot be
measured or repaired, (ii) the Group therefore is entitled to an injunction,
restraining order or other equitable relief restraining any actual or threatened
violation of Sections 5 or 7, (iii) no bond will need to be posted for the
Company to

10



--------------------------------------------------------------------------------



 



      receive such an injunction, order or other relief and (iv) no proof will
be required that monetary damages for violations of Sections 5 or 7 would be
difficult to calculate and that remedies at law would be inadequate.     9.3  
Jurisdiction and Choice of Forum. You and the Company irrevocably submit to the
exclusive jurisdiction of any state or federal court located in the Commonwealth
of Massachusetts over any Employment Matter that is not otherwise arbitrated or
resolved according to Section 9.1. This includes any action or proceeding to
compel arbitration or to enforce an arbitration award. Both you and the Company
(i) acknowledge that the forum stated in this Section 9.3 has a reasonable
relation to this Agreement and to the relationship between you and the Company
and that the submission to the forum will apply even if the forum chooses to
apply non-forum law, (ii) waive, to the extent permitted by law, any objection
to personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 9.3 in the forum stated in this Section 9.3, (iii) agree
not to commence any such action or proceeding in any forum other than the stated
in this Section 9.3 and (iv) agree that, to the extent permitted by law, a final
and non-appealable judgment in any such action or proceeding in any such court
will be conclusive and binding on you and the Company. However, nothing in this
Agreement precludes you or the Company from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Section 9.1 and this
Section 9.3.     9.4   Waiver of Jury Trial. To the extent permitted by law, you
and the Company waive any and all rights to a jury trial with respect to any
Employment Matter.     9.5   This Agreement is governed by and will be
interpreted in accordance with the laws of the Commonwealth of Massachusetts
applicable to contracts made and performed in Massachusetts, excluding
application of its conflict of laws principles.

10 General Provisions.

  10.1   Construction.

  10.1.1   References to (A) Sections are to Sections of this Agreement unless
otherwise stated and (B) any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time,    
10.1.2   The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of this Agreement.     10.1.3   Unless the context
requires otherwise, (A) words describing the singular number include the plural
and vice versa, (B) words denoting any gender include all genders and (C) the
words “include”, “includes” and “including” will be deemed to be followed by the
words “without limitation.”     10.1.4   It is your and the Group’s intention
that this Agreement not be construed more strictly with regard to you or the
Group.

11



--------------------------------------------------------------------------------



 



  10.2   Taxes, Withholding and Section 409A. Subject to Section 10.3, you and
the Group will treat all payments to you under this Agreement as compensation
for services. Accordingly, the Group may withhold from any payment any taxes
that are required to be withheld under any law, rule or regulation. If the
Company reasonably determines that you are a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code and that, as a result of
such status, any portion of the payments under this Agreement (without regard to
any other plan of deferred compensation) would be subject to additional or
accelerated taxation, the Company will delay paying such portion of the payment
until the earliest permissible date on which payments may commence without
triggering such additional taxation (with such delay not to exceed six months),
with the first such payment to include the amounts that would have been paid
earlier but for the above delay. If it is reasonably determined that any amount
payable hereunder or the manner of administration of this Agreement would fail
to satisfy a material requirement of Section 409A and thereby trigger the
additional tax and/or penalties or interest imposed by Section 409A, this
Agreement shall be administered, modified, and/or amended (to the extent
permitted by Section 409A to bring it into compliance with Section 409A and
avoid such additional tax and/or penalties or interest).     10.3   Independent
Contractor Status during any Consulting Period. During any consulting period,
you agree that you are performing the consulting services as an independent
contractor and not as an employee of any member of the Group. You will be
responsible for all taxes and other non-reimbursable expenses attributable to
the rendition of your consulting services. During any consulting period, the
Company anticipates that the level of your services that would be required under
this Agreement will not exceed 20% of the average level of services performed by
you during the immediately preceding 36-month period.     10.4   Prior
Agreement. If you enroll in the VERO and the VERO becomes operational, this
Agreement will supersede your Agreement with New England Electric System, dated
March 1, 1998, as amended (your “Prior Employment Agreement”) and any other
severance plan or similar rights you may have with the Group. For the avoidance
of doubt, under such circumstance your Prior Employment Agreement will
automatically terminate and no party will have any further liability under it.
However, in the event (1) you do not enroll in the VERO or (2) you enroll in the
VERO but the VERO terms do not become operable relative to your participation
either because the KeySpan merger completion condition is not met, or the said
condition is not waived in a manner that makes you eligible for VERO benefits,
the terms of the Prior Employment Agreement will survive unless and until it
terminates or expires in accordance with its provisions. In the event the Prior
Employment Agreement survives and your employment terminates under circumstances
that entitle you to payment under Prior Employment Agreement terms, this
Agreement will not provide any payments or benefits that are duplicative to
those provided under the Prior Employment Agreement.     10.5   Entire
Agreement. This Agreement is the entire agreement between you, on the one hand,
and the Company, on the other hand, with respect to the relationship
contemplated by this Agreement and supersedes any earlier agreement, written or
oral,

12



--------------------------------------------------------------------------------



 



      with respect to the subject matter of this Agreement. In entering into
this Agreement, no party has relied on or made any representation, warranty,
inducement, promise or understanding that is not in this Agreement.     10.6  
Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section(s) 5, 6, or 7 is so
found to violate law or be unenforceable because it applies for longer than a
maximum permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.     10.7   Notices. All notices, requests, demands, waivers and
other communications under this Agreement must be in writing and will be deemed
given (1) on the business day sent, when delivered by hand or facsimile
transmission (with confirmation) during normal business hours, (2) on the
business day after the business day sent, if delivered by a nationally
recognized overnight courier or (3) on the third business day after the business
day sent if delivered by registered or certified mail, return receipt requested,
in each case to the following address or number (or to such other addresses or
numbers as may be specified by notice that conforms to this Section 10.7):      
  If to you, to the address on the first page of this Agreement with a copy to:

H. James Hartley, Esq.
Shilepsky O’Connell Casey Hartley Michon Yelen LLP
225 Franklin Street
Boston, MA 02210
Fax:            617 447 2800

      If to the Company or any other member of the Group, to:

National Grid plc
1-3 Strand
London WC2N 5EH
Attention:     Group HR Director
Fax:            011 44 20 7004 3153

  10.8   Consideration. This Agreement is in consideration of the mutual
covenants contained in it. You and the Group acknowledge the receipt and
sufficiency of the consideration to this Agreement and intend this Agreement to
be legally binding.     10.9   Amendments and Waivers. Any provision of this
Agreement may be amended or waived but only if the amendment or waiver is in
writing and signed, in the case of an amendment, by you and the Company or, in
the case of a waiver, by the party that would have benefited from the provision
waived. Except as this Agreement otherwise provides, no failure or delay by you
or the Group to exercise any right or remedy under this Agreement will operate
as a waiver, and no partial exercise of any right or remedy will preclude any
further exercise.

13



--------------------------------------------------------------------------------



 



  10.10   Third Party Beneficiaries. Subject to Section 9, this Agreement will
be binding on, inure to the benefit of and be enforceable by the parties and
their respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you, the Company and your and the Company’s
permitted successors and assigns.

14



--------------------------------------------------------------------------------



 



US IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the IRS, we inform you that
any US tax advice contained in the foregoing Services Agreement (including any
attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the US Internal Revenue Code or
(ii) promoting, marketing or recommending to another party any transaction or
matter addressed therein.
If this Agreement properly sets forth our understanding, please sign both copies
of this Agreement, keep one copy for your records and return one to us.
Very truly yours,
NATIONAL GRID USA

             
By
  /S/ Colin Buck Date:             August 1, 2007    
 
 
 
 
 
   
 
  Name: Colin Buck        
 
  Title: CFO        
 
           

         
Accepted and Agreed:
       
 
       
/S/ Cheryl A. LaFleur
Date:             August 1, 2007    
 
Cheryl A. LaFleur
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Severance Override Calculation

          Assumptions:        
Base Pay
  $ 750,000  
 
       
Bonus at 75%
    562,500  
 
       
Total Pay
  $ 1,312,500  
 
       
Two Times Total Pay
  $ 2,625,000  
 
       
Outplacement allowance
    30,000  
 
       
Health Care continuation
    25,988  
 
       
Grand Total
  $ 2,680,988  

Attachment 1 — Non-Qualified VERO Lump Sum Calculation Insert For Cheryl A.
LaFleur dated 8/01/2007

             
8/1/2007
  Non-Qualified VERO Lump Sum
Calculation Insert prepared for:

Additional Benefit as of 10/1/2007   CHERYL A LAFLEUR   Revised to reflect
inclusion of adder in pension calcs
Revised to reflect updated severance pay calculation -
2 x base @ $750k plus bonus at 75% of base pay

                              Qualified/Non-Qualified     Qualified    
Non-Qualified       Total     Plan     Incremental       VERO Summary     VERO
Summary     Lump Sum Amount  
 
                       
Enhancement A
                       
Base Pay
  $ 750,000.00     $ 225,000.00          
 
                       
Years of Service
    22       22          
 
                       
a. 7% of Annual Base Pay x Pension Service
  $ 1,155,000.00     $ 346,500.00          
b. 2 x Annual Base Pay
  $ 1,500,000.00     $ 450,000.00          
c. Lump Sum Benefit ( max. allowable)
  $ 1,155,000.00     $ 346,500.00     $ 808,500.00  
 
                       
Enhancement B
                       
Annual Benefit @ Benefit Commencement Date (BCD)
  $ 296,677.23     $ 80,207.40          
Monthly Benefit @ Benefit Commencement Date (BCD)
  $ 24,723.10     $ 6,683.95          
Normal Early Reduction Factor
    89.17 %     33.30 %        
Reduced Monthly Benefit @ BCD
  $ 22,044.77     $ 2,225.76          
 
                       
Enhanced Early Reduction Factor
    89.17 %     79.20 %        
 
                       
Enhanced Monthly Benefit @ BCD
  $ 22,044.77     $ 5,293.69          
 
                       
Difference
  $ —     $ 3,067.93          
 
                       
Lump Sum Factor
    184.776       184.776          
 
                       
Lump Sum Value for Enh. B
  $ —     $ 566,880.40     $ (566,880.40 )
 
                       
Enhancement C
                       
Lump Sum Value for Enh C.
  $ 88,824.00     $ 88,824.00     $ —  
 
                       
Retirement Plan Values — Pre Section 415 Limits
                       
VERO Lump Sum Values
  $ 1,243,824.00     $ 1,002,204.40     $ 241,619.60  
Underlying plan Annuities
  $ 22,044.77     $ 3,956.44 *   $ 18,088.33  
Lump Sum Factor
    184.776       184.776       184.776  
Underlying Annuity Lump Sum Value
  $ 4,073,345.32     $ 731,055.16     $ 3,342,290.16  
Total Lump Sum Value
  $ 5,317,169.32     $ 1,733,259.55     $ 3,583,909.76  
 
                       
Retirement Plan Values — Post Section 415 Limits
                       
VERO Lump Sum Values
  $ 1,243,824.00     $ 1,002,204.40     $ 241,619.60  
Underlying plan Annuities
  $ 22,044.77     $ 2,316.12 *   $ 19,728.65  
Lump Sum Factor
    184.776       184.776       184.776  
Underlying Annuity Lump Sum Value
  $ 4,073,345.32     $ 427,963.39     $ 3,645,381.93  
Total Lump Sum Value — Prior to Executive Severance Adjustment
  $ 5,317,169.32     $ 1,430,167.79     $ 3,887,001.53  
Executive Severance Increment (see below)
                  $ 1,437,164.00  
Grand Total Combined Retirement Income Lump Sum Value
  $ 6,754,333.32     $ 1,430,167.79     $ 5,324,165.53    
 
      ESRP Annuity Calc        
 
                       
ICP Severance Comparison Override:
          Regular   $ 18,088.33  
Executive Severance Estimate
  $ 2,680,988.00     Adjust for Qual VERO   $ (3,067.93 )
Total VERO Lump Sum Value
  $ 1,243,824.00     Adjust for 415 Limit   $ 1,640.32  
Excess of Executive Severance over VERO
  $ 1,437,164.00     Net ESRPStraight Life   $ 16,660.72  

 

*   Difference of $1,640.32 is the equivalent of the $303,091.77 lump sum shown
at the bottom of the Payment Options Display Form and is payable only as an
additional annuity from the Executive Supplemental Retirement Plan.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Release
RELEASE AND WAIVER AGREEMENT
Dated as of                     
This Release and Waiver Agreement (hereinafter “Agreement”) between Cheryl A.
LaFleur (“Executive”), and National Grid USA (“National Grid” and, collectively
with its affiliates, the “Group”) is reached in settlement of any and all
disputes between Executive and the Group.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein, the parties agree as follows:

1.   Executive’s employment with the Group terminated as of [DATE] (the
“Termination Date”).   2.   Except as set forth in Section 4 below, Executive
knowingly and voluntarily waives, terminates, cancels, releases and discharges
forever any and all actions, causes of action, claims, allegations or rights
(collectively, “Claims”) she (or her heirs, executors, administrators,
successors, assigns and legal representatives) may have or may yet have against
National Grid plc, National Grid USA and their respective affiliates,
subsidiaries, successors, assigns, and its and their current and former
officers, directors, trustees, agents, representatives, attorneys, fiduciaries,
managers and employees (the “Released Parties”), whether known or unknown, based
upon any matter, cause or thing occurring at any time before and including the
Effective Date.   3.   Subject to Section 4 below, Section 2 above includes, but
is not limited to, (1) all Claims under federal, state or local law or the
national or local law of any other country (statutory or decisional) for breach
of contract, for tort, for wrongful or abusive or unfair discharge or dismissal,
for impairment of economic opportunity or for defamation, for intentional
infliction of emotional distress, or for discrimination based upon race, color,
ethnicity, sex, age, national origin, religion, disability, sexual orientation
or any other unlawful criterion or circumstance; (2) Claims for compensation,
bonuses or benefits; (3) Claims under any service agreement, severance program,
compensation or benefit plan or arrangement maintained by the Group; (4) Claims
for sexual harassment; (4) Claims related to whistleblowing; (5) Claims for
punitive or exemplary damages; (6) Claims for violations of any of the following
laws (as amended): the Equal Pay Act, Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991 as amended, the Age Discrimination in Employment
Act of 1967 as amended by the Older Workers Benefit Protection Act, the
Americans with Disabilities Act of 1991, the Employee Retirement Income Security
Act of 1974, the Americans with Disabilities Act of 1991, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment Retraining and
Notification Act, the Family and Medical Leave Act, the Rehabilitation Act,
Executive Order 11246, all claims and damages relating to race, sex, national
origin, disabilities, religion, sexual orientation, age, and all employment
discrimination claims arising under the Massachusetts Civil Rights Act, Mass.
Gen. Laws Ch. 12, sections 11H and 11I, the Massachusetts Fair Employment
Practices Act, and Mass. Gen. Laws Ch. 151B, section 1 et. seq., the
Massachusetts Equal Rights Act, Mass. Gen.

 



--------------------------------------------------------------------------------



 



    Laws Ch. 93, section 102 and Mass. Gen. Laws Ch. 214, section 1C, the Law
Against Discrimination, N.H. Rev. Stat. Ann. 31-354-A: 1 et. seq., the Fair
Employment Practices Act, R.I. Gen. Laws section 28-5-1 et. seq., the Civil
Rights of Individuals with Disabilities Act, R.I. Gen. Laws section 42-87-1 et.
seq., the New York Labor Law, the New York Human Rights Law and similar state
statutes (7) Claims for violations of any other applicable employment statute or
law. In addition, the Executive waives any and all rights under the laws of any
jurisdiction in the United States, England and Wales, the European Union or any
other country, that limit a general release to those Claims that are known or
suspected to exist in her favor as of the date of this Agreement.   4.  
Executive does not release the following Claims: Claims that arise after the
Effective Date of this Agreement (but any Claims for acts or omissions that
occurred before the Effective Date are released); Claims to enforce National
Grid’s obligations under the Services Agreement dated August 1, 2007; Claims to
outstanding awards in accordance with the terms of the Incentive Plans; Claims
to vested benefits in accordance with the terms of the VERO (as defined under
the Services Agreement); and Claims to vested benefits in accordance with the
terms of National Grid’s retirement and welfare and benefit plans.   5.  
Executive represents and warrants that as of the date of her execution of this
Agreement she has no actual knowledge of any violation by herself or the Group
of any applicable law or regulation or threatened litigation against the Group,
that in either case (whether individually or in the aggregate) would be
reasonably likely to have a material adverse effect upon the business or
reputation of the Group and that is not known by a member of the board of
directors, senior executive or in-house legal counsel of the Group. Executive
represents and warrants that she has not filed any civil action, suit,
arbitration, administrative charge, or legal proceeding against any Released
Party, that she has not assigned, pledged, or hypothecated any Claim to any
person and that no other person has an interest in the Claims that she is
releasing in this Agreement. Executive agrees that if any person or entity files
or causes to be filed any civil action, suit, arbitration or other legal
proceeding seeking equitable or monetary relief concerning any Claim released in
this Agreement, she will not seek or accept any personal relief from or as a
result of the action, suit, arbitration or proceeding. For the avoidance of
doubt, this Agreement is not intended to restrict Executive’s right to
participate in an Equal Employment Opportunity Commission investigation or
proceeding, but Executive hereby waives any and all rights to monetary damages
in connection with any such investigation or proceeding.   6.   This Agreement
shall be construed in accordance with the laws of the Commonwealth of
Massachusetts applicable to contracts between Massachusetts residents made and
to be performed in Massachusetts.   7.   The provisions of Section 9 of the
Services Agreement shall apply to any and all disputes, Claims, or controversies
relating to or arising out of this Agreement.   8.   Executive represents and
warrants that: (i) she has read and, following consultation with counsel, fully
understands the terms of this Agreement and that the payments, benefits, and
covenants described in the Services Agreement constitute sufficient
consideration for this Agreement; (ii) she has the requisite power and authority
to enter into this Agreement; (iii) her signature is binding on her and on her
successors, assigns, and any other person claiming

 



--------------------------------------------------------------------------------



 



    rights on her behalf; and (iv) that she was given a period of not fewer than
21 days to consider the terms of the Agreement and to consult with an attorney
of her choice with respect thereto. Her signature below indicates that she
entered into the Agreement freely, knowingly and voluntarily with a full
understanding of its terms and the resultant waiver and release of all Claims
she may have against National Grid, and that the waiver and release creates a
total and unlimited release of all Claims, whether known or unknown, that she
may have against National Grid existing as of the date of the Agreement, except
as set forth in Section 4, of the Agreement. Executive further acknowledges that
she has not relied on any representations or statements not set forth in the
Agreement.   9.   It is understood and agreed that this Agreement does not
constitute and is not to be inferred or construed as an admission (express or
implied) by National Grid of any violation of any legal, equitable or
contractual obligation owed to Executive.   10.   Executive and National Grid
agree that neither of them shall disclose the existence or terms of this
Agreement to any person or entity other than the parties’ counsel, auditors,
accountants, insurers, financial advisors, family members; or as required by
law, the applicable rules (including listing rules) of any stock exchange on
which the Group’s shares are traded, if necessary or appropriate in the context
of the Group’s investor relations or the applicable rules of any governmental
authority or regulatory body; or as necessary to administer or enforce this
Agreement. It is Executive and National Grid’s intention that this Agreement not
be construed more strictly with regard to either party. This Agreement may be
executed in counterparts, each of which will constitute an original and all of
which, when taken together, will constitute one agreement.   11.   This
Agreement may be revoked by Executive within the 7-day period commencing on the
date that she signs this Agreement (the “Revocation Period”). In the event of
such revocation by Executive, all obligations of the parties under this
Agreement shall terminate and be other no further effect as of the date of such
revocation. No such revocation by Executive shall be effective unless it is
signed and in writing and received by National Grid prior to the expiration of
the Revocation Period. The “Effective Date” shall be the next business day
following the expiration of the Revocation Period.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



US IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the IRS, we inform you that
any US tax advice contained in the foregoing Services Agreement (including any
attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the US Internal Revenue Code or
(ii) promoting, marketing or recommending to another party any transaction or
matter addressed therein.
By signing the Agreement below, the parties indicated hereunder agree to and
accept the provisions contained herein.
Dated: ________ ___, 200___

         
 
 
Cheryl A. LaFleur    
 
       
 
NATIONAL GRID USA    
 
       
 
By:        
 
       
 
       
 
Name:    
 
Title:    

 